 
 
IV 
House Calendar No. 168 
109th CONGRESS 
2d Session 
H. RES. 783 
[Report No. 109–441] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27 (legislative day, April 26), 2006 
Mr. Dreier, from the  Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4975) to provide greater transparency with respect to lobbying activities, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4975) to provide greater transparency with respect to lobbying activities, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the Majority Leader and the Minority Leader or their designees. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendments recommended by the Committees on the Judiciary, Rules, and Government Reform now printed in the bill, the amendment in the nature of a substitute consisting of the text of the Rules Committee Print dated April 21, 2006, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted in the House and the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment and shall be considered as read. Notwithstanding clause 11 of rule XVIII, no further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules. Each further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2. In the engrossment of H.R. 4975, the Clerk shall— 
(1)add the text of H.R. 513, as passed by the House, as new matter at the end of H.R. 4975; 
(2)conform the title of H.R. 4975 to reflect the addition of the text of H.R. 513 to the engrossment; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform provisions for short titles within the engrossment. 
3. After passage of H.R. 4975, it shall be in order to take from the Speaker’s table S. 2349 and to consider the Senate bill in the House. All points of order against consideration of the Senate bill are waived. It shall be in order to move to strike all after the enacting clause of the Senate bill and to insert in lieu thereof the provisions of H.R. 4975 (as engrossed pursuant to section 2 of this resolution). All points of order against that motion are waived. If the motion is adopted and the Senate bill, as amended, is passed, then it shall be in order to move that the House insist on its amendment to the Senate bill and request a conference with the Senate thereon. 
 
 
April 27 (legislative day, April 26), 2006 
Referred to the House Calendar and ordered to be printed 
